November 29, 2010 Stillwater Mining Company 1321 Discovery Drive Billings, Montana 59102 Re: Stillwater Mining Company, Registration Statement on Form S-3 Ladies and Gentlemen: I am the Executive Vice President and Chief Commercial Officer of Stillwater Mining Company, a Delaware corporation (the "Company"), and have been requested to render this opinion in connection with the automatic shelf registration statement on Form S-3, to be filed on the date hereof by the Company (the "Registration Statement") with the U.S. Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended (the "Act"). The Registration Statement relates to, among other things, the sale of the Company's common stock, par value $0.01 per share (the “Common Stock”), by Norimet Limited, a company organized under the laws of England and Wales, pursuant to Rule 415 of the General Rules and Regulations promulgated under the Act (the "Secondary Shares"). In connection with this opinion, I have examined originals or copies, certified or otherwise identified to my satisfaction, of: (i) the Registration Statement; (ii) the Amended and Restated Certificate of Incorporation of the Company, as certified by the Secretary of the State of Delaware, as in effect at all relevant times at which any of the Secondary Shares were originally issued; (iii) the Amended and Restated By-laws of the Company, as currently in effect, as certified by the Secretary of the Company, and as in effect at all relevant times at which any of the Secondary Shares were originally issued; and (iv) certain resolutions of the Board of Directors of the Company (the "Board of Directors") relating to the original issuance and sale of the Secondary Shares. I have also examined originals or copies, certified or otherwise identified to my satisfaction, of such records of the Company, and such agreements, certificates and receipts of public officials, certificates of officers or other representatives of the Stillwater Mining Company
